t c no united_states tax_court harbor lofts associates crowninshield corporation tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date e a nonprofit development_corporation is the fee simple owner of two buildings listed on the national register of historic places h a partnership is a long-term lessee of those buildings in h and e joined together in transferring a facade easement to a qualified_organization under sec_170 h claimed a charitable_contribution_deduction of dollar_figure for in a notice of final_partnership_administrative_adjustment issued with respect to h_r disallowed h’s claimed charitable_contribution_deduction for the donation of the facade easement r also determined that an accuracy-related_penalty under sec_6662 applies h’s tax_matters_partner filed a petition in this court challenging r’s determinations and filed a motion for partial summary_judgment under rule r filed a cross-motion for partial summary_judgment on the same issue r argues that h as the long-term lessee of the two buildings is not entitled to a charitable_contribution_deduction under sec_170 and h because h did not hold a fee interest in the buildings and cannot meet the perpetuity requirements of sec_170 and a and sec_1_170a-14 income_tax regs h argues that fee ownership of real_property is not expressly required by sec_170 and that the contribution is similar to a facade easement granted by tenants in common alternatively h argues that it is the equitable owner of the buildings for tax purposes and therefore is eligible for deductions relating to the buildings held h as a long-term lessee of the two buildings does not hold a fee interest in the property subject_to the facade easement and cannot contribute a conservation_easement under sec_170 held further a lessee is not entitled to a charitable_contribution_deduction under sec_170 for joining the fee owner of real_property in granting a conservation_easement held further h’s motion for partial summary_judgment will be denied held further r’s motion for partial summary_judgment will be granted jeffrey h paravano jay r nanavati and michelle m hervey for petitioners deborah aloof bartholomew cirenza shari a salu and carina j campobasso for respondent buch judge this case is a partnership-level action under sec_6226 and is before the court on the parties’ cross-motions for partial summary_judgment the issue for decision is whether harbor lofts associates harbor lofts is entitled to a charitable_contribution_deduction of dollar_figure for the noncash contribution of a facade easement under sec_170 and h we hold that they are not harbor lofts gave up contractual rights it held under the terms of its lease a contract right in a long-term_lease is not a qualified_real_property_interest and the waiver of contract rights under such lease does not give rise to a charitable_contribution_deduction contemplated under sec_170 and h findings_of_fact harbor lofts is a massachusetts limited_partnership and the long-term lessee of the daly drug building and the vamp building in lynn massachusetts the buildings and land are owned by the economic development industrial corporation of lynn economic development corp a massachusetts public corporation created under chapter of the massachusetts legislative acts of the economic development corp took ownership of the buildings in the 1all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated late 1970s under an option contract assigned to it by lynn revitalization corp harbor lofts and the economic development corp executed a lease for the buildings in for a term of years under the terms of the lease harbor lofts took on many of the rights and obligations often associated with property ownership it is required to pay all insurance and utility costs and can use the buildings for multi-family residential uses and such uses as may be incidental there to and for no other purpose or purposes whatsoever without the prior written consent of the economic development corp harbor lofts has a right_of_first_refusal to purchase the buildings and is entitled to a portion of the proceeds if the land is taken under eminent_domain the lease requires harbor lofts to keep and maintain the buildings at its own expense and allows it to construct on any part or all of the leased premises such improvements alterations and additions as the lessee may from time to time desire provided that such do not materially impair the structural integrity of the buildings its right to alter the buildings is not unfettered alterations over dollar_figure must be approved by the economic development corp although approval may not unreasonably be withheld soon after the lease was executed the buildings went through a historic restoration and were converted into multifamily residential apartment buildings harbor lofts leases the apartments under a combination of federal housing assistance programs and massachusetts interest subsidy programs since the work was completed in the early 1980s both buildings have been listed on the national register of historic places on date harbor lofts and the economic development corp entered into a preservation restriction agreement with essex national heritage commission inc heritage commission a massachusetts nonprofit corporation the heritage commission is a qualified_organization under sec_170 and is chartered to preserve and promote for the benefit of the public the historic cultural and natural_resources of the north shore in essex county massachusetts which purposes include the preservation of historically important properties harbor lofts the buildings’ lessee joined together with the 2the dollar_figure limit is indexed for inflation 3the preservation restriction agreement was recorded in essex county massachusetts on date economic development corp the buildings’ fee simple owner to grant a facade easement to the heritage commission to preserve the buildings’ exterior pursuant to the facade easement harbor lofts and the economic development corp are responsible for all repairs and must maintain the buildings’ facade in the condition and appearance existing on the effective date of this grant as documented in photographs and written descriptions on date the same day the facade easement was recorded harbor lofts and the economic development corp amended the lease by extending its term until december along with extending the term of the lease harbor lofts and the economic development corp revised the rent payment schedule in conjunction with these amendments harbor lofts paid dollar_figure to the economic development corp harbor lofts claimed on its form_1065 u s return of partnership income a dollar_figure charitable_contribution_deduction under sec_170 for the donation of a facade easement harbor lofts claimed that its contribution to heritage commission was a perpetual conservation restriction under sec_170 and sec_1_170a-14 income_tax regs on date the commissioner issued a notice of final_partnership_administrative_adjustment fpaa for to crowninshield corp the tax_matters_partner of harbor lofts the commissioner disallowed harbor lofts’ charitable_contribution_deduction under sec_170 and determined an accuracy- related penalty of for a gross_valuation_misstatement under sec_6662 e and h or in the alternative a penalty under sec_6662 no specific grounds for the penalty are asserted in the fpaa at the time of the filing of the petition harbor lofts had its principal_place_of_business in massachusetts harbor lofts filed a motion for partial summary_judgment on date in its accompanying memorandum harbor lofts argues that the facade easement was jointly entered into with the economic development corp and that it satisfied the requirements of sec_170 harbor lofts’ position is that the joint facade easement is similar to an easement granted by tenants in common and requires both harbor lofts and the economic development corp to make a joint contribution of their respective interests harbor lofts further contends that it was an essential party to the facade easement because as the lessee of the buildings it possessed the right to enjoy the property free from hindrance or molestation by any person whatsoever and if it was not bound by the facade easement it would have no obligation to maintain or preserve the historic nature of the building facades and the easement’s conservation_purpose could not be fulfilled among other arguments harbor lofts also states that it has the benefits_and_burdens_of_ownership of the property and it is the equitable owner of the property and therefore the owner for tax purposes the commissioner filed a response objecting to harbor lofts’ motion and filed his own motion for partial summary_judgment the commissioner’s position is that harbor lofts was not the fee simple owner of the buildings at the time the facade easement was entered and is therefore not entitled to a deduction under sec_170 the commissioner does not dispute that the facade easement itself is a restriction granted in perpetuity within the meaning of sec_170 because the fee owner of the building edic the economic development corp along with harbor lofts executed the easement but the commissioner disagrees that harbor lofts was required to join in granting the facade easement because harbor lofts’ only interest was a personal_property interest as lessee of the buildings he argues that if harbor lofts felt its rights under the lease agreement were restricted by the facade easement it could have sought consideration from the economic development corp the commissioner disagrees with harbor lofts’ comparison of the facade easement to an easement granted by tenants in common and likewise disagrees with harbor lofts’ proposition that it is the equitable owner of the real_property for tax purposes the commissioner distinguishes cases in which a lease has been treated as a sale for tax purposes noting that the courts have recast a lease as a sale transaction does not imply that taxpayers can do the same to convert a leasehold interest into a ‘real property interest’ within the meaning of sec_170 harbor lofts filed a reply to the commissioner’s response reiterating many of the same arguments it had made in its motion for partial summary_judgment its principal argument is that sec_170 does not explicitly require that a donor of a facade easement own the real_property and that multiple parties such as tenants in common may join together in granting a facade easement the commissioner filed a sur-reply focusing largely on the perpetuity requirements under sec_170 and and disputing harbor lofts’ comparison to tenants in common the commissioner’s position is that harbor lofts as a time-limited lessee does not have a perpetual interest to give and that a time-limited leasehold interest cannot be equated to the fee interest of a tenant-in-common finally the commissioner states that the limited duration of the interest held by a lessee is a significant fact distinguishing the deductibility of a donation made by a tenant-in-common with other similarly situated tenants-in- common each of whom has a perpetual fee interest from the non-deductibility by a lessee of a donation made by a landlord opinion the issue before this court is whether harbor lofts satisfied the requirements of sec_170 in particular did harbor lofts contribute a perpetual conservation restriction as defined under sec_170 and sec_1_170a-14 income_tax regs that is exclusively for conservation purposes under sec_170 and i summary_judgment either party may move for summary_judgment regarding all or any part of the legal issues in controversy see rule a we may grant summary_judgment only if there are no genuine disputes as to any material fact see rule b 85_tc_527 the moving party bears the burden of proving that no genuine dispute exists as to any material fact and that it is entitled to judgment as a matter of law see 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment the facts and the inferences drawn from them must be considered in the light most favorable to the nonmoving party see 115_tc_554 100_tc_32 naftel v commissioner t c pincite when a motion for summary_judgment is made and properly supported the nonmoving party may not rest on mere allegations or denials but must set forth specific facts showing that there is a genuine dispute for trial see 477_us_317 sundstrand corp v commissioner t c pincite see also rule d both the commissioner and harbor lofts filed motions for partial summary_judgment in considering each motion we construe all factual materials and draw all inferences in favor of the opposing party ii charitable_contribution_deduction a deduction is allowed for any charitable_contribution for which payment is made within the taxable_year if the contribution is verified under regulations prescribed by the secretary sec_170 harbor lofts sought a charitable_contribution_deduction for for a noncash contribution of a facade easement under sec_170 and h c a charitable_contributions of property a donor is generally not eligible for a charitable_contribution_deduction for a contribution of property consisting of less than the donor’s entire_interest in that property sec_170 but there is an exception for a qualified_conservation_contribution sec_170 a contribution of property is a qualified_conservation_contribution if the property is a qualified_real_property_interest the property is contributed to a qualified_organization and the contribution is exclusively for conservation purposes sec_170 see also sec_1_170a-14 income_tax regs the commissioner concedes that all three requirements under sec_170 are satisfied by the economic development corp the only dispute is whether harbor lofts contributed a qualified_real_property_interest exclusively for conservation purposes under sec_170 and c the phrases qualified_real_property_interest and exclusively for conservation purposes are defined by sec_170 and respectively but before we consider those definitions we must first determine the nature of the property rights held by harbor lofts when the facade easement was executed b massachusetts property law state law determines the nature of property rights contributed whereas federal_law determines the appropriate tax treatment of those rights see 472_us_713 see also york acquisition llc v commissioner tcmemo_2013_266 at both parties’ motions assert that the economic development corp is the fee owner of the two buildings we agree the economic development corp became fee owner of the buildings having taken ownership under the option agreement in the late 1970s but harbor lofts is not a fee owner in massachusetts a demise for a period definitely fixed or at least capable of definite ascertainment is a leasehold interest for a term of years farris v hershfield n e 2d mass harbor lofts’ lease agreement ends in and is therefore a leasehold interest for a term of years massachusetts has traditionally found a leasehold interest for a term of years to be personal_property more specifically a chattel real moulton v long n e mass harbor lofts is not a fee owner tenant in common or joint tenant and has not been granted a life_estate or remainder_interest rather harbor lofts leased property from the economic development corp and a commercial lease is a contract rather than a conveyance of property washington st corp v hudson river int’l llc n e 2d mass c qualified_real_property_interest sec_170 defines a qualified_real_property_interest as a restriction granted in perpetuity on the use which may be made of the real_property this perpetual conservation restriction as defined under sec_1_170a-14 income_tax regs includes an easement or other interest_in_real_property that under state law has attributes similar to an easement eg a restrictive covenant or equitable servitude harbor lofts argues that sec_170 does not explicitly require fee ownership of real_property but harbor lofts having a leasehold interest for a term of years is incapable of granting a perpetual restriction on the use of the buildings harbor lofts does not hold a fee interest and cannot grant through the use of an easement or other state law instrument a perpetual restriction on the buildings harbor lofts does not hold perpetual property rights in the buildings so it is not possible for it to contribute a perpetual restriction on the use of the buildings harbor lofts is correct that the code does not specifically require a donor to hold a fee interest but only the owner of real_property or holder of a fee interest is able to grant a perpetual conservation restriction harbor lofts has given up something of value the rights to make improvements alterations and additions to the buildings but those rights initially created under the contract by which harbor lofts leases the property were ceded to the economic development corp harbor lofts gave up contractual rights under the lease agreement which are personal_property rights and a charitable_contribution of a personal_property right is not a qualified_real_property_interest under sec_170 harbor lofts argues that by granting the facade easement jointly with the economic development corp that it has made a contribution under sec_170 similar to one made by tenants in common but harbor lofts at no point held a fee interest in the properties it was not a tenant in common with the economic development corp the limited duration of a lease is far different from fee ownership as tenants in common harbor lofts also argues that its interest under the lease has made them equitable owners of the property for tax purposes but it supports its argument only with cases involving sale leaseback transactions and rulings applying economic_substance and disguised-sale doctrines these cases are not relevant here although harbor lofts took on many of the rights and obligations often associated with property ownership its possession of these rights and obligations is of a finite duration ending on the lease’s expiration sec_170 specifically sets forth a perpetuity requirement for a facade easement even if we were to find that harbor lofts holds equitable ownership in the buildings it is equitable ownership for only a finite period and cannot satisfy the perpetuity requirements of sec_170 see eg 142_tc_140 n d exclusively for conservation purposes and protected in perpetuity sec_170 defines a contribution made exclusively for conservation purposes and states that a contribution shall not be treated as exclusively for conservation purposes unless the conservation_purpose is protected in perpetuity as a time-limited lessee harbor lofts is incapable of making a contribution protected in perpetuity harbor lofts as lessee does not have the power to impose perpetual restrictions on property in which it does not have an absolute right it cannot give what it does not have at most harbor lofts can create a restriction that runs through the term of the lease which is not perpetual the economic development corp on the other hand as fee owner of the buildings is capable of creating an easement or other state law restriction that runs with the buildings and can therefore protect the conservation_purpose in perpetuity iii conclusion the commissioner is entitled to partial summary_judgment disallowing harbor lofts’ charitable_contribution_deduction harbor lofts as the buildings’ long-term lessee did not have a fee interest in the buildings and did not contribute a conservation restriction protected in perpetuity under sec_170 harbor lofts gave up contractual rights under the lease agreement which are personal_property rights because harbor lofts failed to meet the requirements of sec_170 the facade easement does not result in a charitable_contribution_deduction to harbor lofts under sec_170 to reflect the foregoing an appropriate order will be issued
